Citation Nr: 0718173	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of 
prostate cancer.

4.  Entitlement to service connection for a lymph node 
infection.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee sprain.

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle sprain.

7.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.

8.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile and adaptive equipment 
or adaptive equipment only.

9.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing and/or 
special home adaptations.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Muskogee, Oklahoma.

The veteran's previously denied claims for entitlement to 
service connection for PTSD and for a back disorder were 
reopened by a July 7, 2004 Board decision.  This decision 
remanded the veteran's claims for service connection for PTSD 
and for a back disorder for further development.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 statement the veteran's representative 
wrote to VA and stated that the veteran wished to withdraw 
all pending claims except his claim for service connection 
for PTSD and his claim for service connection for a back 
disorder.

2.  The veteran did not serve in combat and the claimed 
stressors cannot be verified.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claims of 
entitlement to service connection for residuals of prostate 
cancer, entitlement to service connection for a lymph node 
infection, entitlement to an increased rating for residuals 
of a right knee sprain, entitlement to an increased rating 
for residuals of a right ankle sprain, entitlement to an 
increased rating for hemorrhoids, entitlement to a 
certificate of eligibility for assistance in acquiring an 
automobile and adaptive equipment or adaptive equipment only, 
and entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing and/or 
special home adaptations.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  By a 
June 2005 letter, the veteran, through his representative, 
withdrew his appeal for  
1) entitlement to service connection for residuals of 
prostate cancer, 2) entitlement to service connection for a 
lymph node infection, 3) entitlement to an increased rating 
for residuals of a right knee sprain, 4) entitlement to an 
increased rating for residuals of a right ankle sprain, 5) 
entitlement to an increased rating for hemorrhoids, 6) 
entitlement to a certificate of eligibility for assistance in 
acquiring an automobile and adaptive equipment or adaptive 
equipment only, and  
7) entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing and/or special home 
adaptations.  Accordingly, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these claims, and the Board does not have 
jurisdiction to review the appeal for these claims.

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that by letters dated March 2001, May 
2002, October 2002, and July 2003, the veteran was provided 
the required notice.  The letters specifically informed him 
of the type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By a March 2007 letter, 
the veteran was provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates, in compliance with Dingess.  Furthermore, as explained 
below, the Board has determined that service connection is 
not warranted for PTSD.  Consequently, no disability ratings 
or effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran with regard to 
the timing of the notification of the evidence pertinent to 
disability ratings and effective dates.

The Board notes that the veteran's service medical records, 
VA medical records, private medical records, and Social 
Security Administration records have been obtained.  The 
veteran has also been provided VA medical examinations.  
Attempts by VA in November 2002 to obtain records from the 
Texas Department of Public Safety, and the Brooks and Rollins 
Hospital were unsuccessful and the veteran was informed of 
the unavailability of these records by the July 2003 notice 
letter.  The veteran provided testimony before the 
undersigned Veterans Law Judge in September 2003.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Furthermore, in November 2006 the veteran stated 
that he had no further information or evidence to 
substantiate his claim.  The record does not indicate that 
there is any additional obtainable evidence that should be 
obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Entitlement to service connection for PTSD

At a September 2003 hearing, the veteran stated that in 1994 
he was told by a VA psychiatrist that he had PTSD.  He 
testified that he was a motor pool mechanic in Saigon.  The 
veteran reported that he was exposed to mortar attacks while 
he was stationed in Saigon.  

The service medical records reveal that in January 1972 the 
veteran was treated for a drug overdose.  The diagnoses 
included acute depressive reaction, probable suicidal gesture 
due to impending divorce.  The service medical records, 
including the October 1972 discharge examination report, do 
not reveal any complaints or diagnoses related to a nervous 
disorder.

The service records reveal that the veteran served in Vietnam 
from June 13, 1972 to September 29, 1972.  The service 
records do not indicate that the veteran ever served in 
combat during his less than four months in Vietnam.  

VA medical records from July 1996 contain diagnoses of PTSD.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In this case the veteran has received diagnoses of PTSD due 
to his service in Vietnam.  However, since the veteran has 
not been shown to have engaged in combat during his less than 
four months in Vietnam, he may not be granted service 
connection for PTSD unless there is credible supporting 
evidence that a claimed in-service stressor occurred.  In 
this case none of the veteran's claimed in-service stressors 
have been verified.  

The veteran has asserted that he saw two American Servicemen 
being mutilated by  Vietcong guerillas, that his jeep was 
ambushed by a boy with grenades attached to his body, that he 
was run over by a jeep when his motor pool was under attack, 
and that he experienced mortar attacks when he was stationed 
in Saigon.  The veteran's claims files do not provide any 
credible supporting evidence that any of these claimed 
stressors occurred.  The service medical records do not 
indicate that the veteran was ever run over by a jeep.  
Additionally, the veteran's military information and his 
claimed stressors were sent to the U.S. Armed Services Center 
for Unit Records Research (CURR) for verification.  A May 
2006 response from CURR indicates that none of the veteran's 
claimed stressors could be verified.  The report indicates 
that there were occasional attacks in the Saigon, Cholon, and 
Tan Sun Knut area in the latter part of November and December 
1971, but the veteran was not in Vietnam at that time.

Since the preponderance of the evidence indicates that the 
veteran was not in combat and since none of the veteran's 
claimed stressors have been confirmed, service connection for 
PTSD is not warranted.  38 C.F.R. § 3.304(f). 



ORDER

Entitlement to service connection for residuals of prostate 
cancer is dismissed.

Entitlement to service connection for a lymph node infection 
is dismissed.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee sprain is dismissed.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right ankle sprain is dismissed.

Entitlement to a disability rating in excess of 10 percent 
for hemorrhoids is dismissed.

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile and adaptive equipment or adaptive 
equipment only is dismissed.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and/or special home 
adaptations is dismissed.

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The veteran seeks service connection for a back disorder and 
reports injuring his back during service.  In September 1971, 
not long after his entry into service on July 15, 1971, the 
veteran's spine was x-rayed.  It was noted on the x-ray 
report that the veteran had had an old injury in 1969 and 
still had back pain.  The x-rays revealed that the veteran 
had spondylosis with spondylolisthesis of the lumbosacral 
spine.  A September 1971 service medical record indicates 
that the veteran reported a nine week history of back pain.  
A January 1972 service medical record notes that the veteran 
reported being treated in 1969 for low back strain.  A 
November 2006 VA examination report notes that x-rays reveal 
that the veteran currently has first-degree spondylolisthesis 
L5-L6 and L6-S1.

The veteran's claim for service connection for a back 
disorder was remanded by the Board in July 2004 for a medical 
examination and for medical opinions.  The Board requested a 
medical opinion as to whether any of the veteran's current 
back disabilities were caused or aggravated by the veteran's 
service-connected right knee or right ankle disabilities.  
The Board also requested a medical opinion as to whether the 
spondylolisthesis shown on x-rays during service pre-existed 
the veteran's service, and if so, whether it increased in 
severity during the veteran's military service.  The November 
2006 VA examination report does not contain the required 
medical opinions.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  38 U.S.C.A. 
§ 303 (West 2002).  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records, including inpatient and 
outpatient records dated from February 
2007 to present.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's back 
disorders.  The veteran's claims folders 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folders in conjunction with the 
examination.  All special studies and 
tests should be performed.

For any current back disorder found, the 
examiner should opine as to whether there 
is a 50 percent probability or greater 
that any diagnosed back disorder found on 
examination is caused, or aggravated, by 
the service-connected residuals of a right 
ankle sprain or the service-connected 
residuals of a right knee sprain.

The examiner should carefully review the 
veteran's service medical records, 
particularly the September 1971 x-ray 
report and treatment records.  The examiner 
should provide an opinion as to whether the 
spondylolisthesis noted in service pre-
existed service.  If the examiner finds 
that the spondylolisthesis noted in service 
pre-existed service, the examiner should 
provide an opinion as to whether or not the 
pre-existing spondylolisthesis was 
permanently aggravated by the veteran's 
military service.  The examiner should 
provide reasons and bases for all opinions 
expressed.  

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


